UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROYCE CORLEY,

                          Plaintiff,
                                                    15 Civ. 1800 (KPF)
                   -v.-
                                                          ORDER
CYRUS R. VANCE, JR., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff Royce Corley’s motion to compel

discovery and seek sanctions in this case. (Dkt. #347). The Court has also

received letters responding to the motion from Defendants New York County

District Attorney Cyrus R. Vance, Jr., Assistant District Attorney (“ADA”) David

Stuart, and former ADAs John Temple, Greg Weiss, and Elizabeth Pederson

(collectively, the “DA Defendants”) (Dkt. #349, 352), and from Defendants Brian

Conroy, Michael Daly, Mark Woods, Detective Jessica Sterling, Giancarlo

Cavallo, Greg Smith, and Shari C. Hyman (collectively, the “NYPD Defendants”)

(Dkt. #350, 353). More recently, the Court received a reply submission from

Plaintiff in further support of his motion. (Dkt. #356). The Court has identified

twelve challenges that Plaintiff has raised to Defendants’ discovery responses

(see Dkt. #347 at 3-8), and will address each in turn.

      Plaintiff first challenges Defendants’ contention that his discovery

requests were “vague, ambiguous, overbroad, [and] unduly burdensome.” (Dkt.

#347 at 3). As Defendants point out (Dkt. #352 at 3; Dkt. #353 at 3), Plaintiff’s

remaining claims are: (a) a claim for unlawful search and seizure against the
DA Defendants and (b) claims for malicious prosecution and unlawful search

and seizure against the NYPD Defendants. Plaintiff’s discovery requests seek a

broad swath of information covering the entirety of his prior prosecution,

without any effort to tailor the requests to the three remaining claims.

Moreover, Defendants have represented that they are not in possession of most

of the documents, records, or information Plaintiff has requested (Dkt. #352-2,

#353-3), in part because much of the information was turned over to the

United States Attorney’s Office for the Southern District of New York in the

context of Plaintiff’s criminal prosecution (Dkt. #352-2). Based on its review of

the information submitted by the parties, the Court is unable to find that

Defendants’ characterization of Plaintiff’s requests as “vague, ambiguous,

overbroad, [and] unduly burdensome” is incorrect, regardless how “boilerplate

it may seem” to Plaintiff.

      Plaintiff next challenges Defendants’ refusal to disclose information that

Defendants contend falls within the ambit of a protective order issued by the

Honorable Robert P. Patterson on November 4, 2013. (Dkt. #347 at 4).

Specifically, Plaintiff seeks information regarding the minor victims of his prior

conviction. In this regard, Plaintiff argues that Judge Patterson’s protective

order is inapplicable because: (i) it does not apply to civil discovery;

(ii) materials produced pursuant to the Jencks Act, 18 U.S.C. § 3500, are

always discoverable after a witness has testified on direct examination; and

(iii) the protective order was modified by the Honorable Alison J. Nathan on

January 15, 2016, to allow Plaintiff to view the information he seeks. (Id.).

                                         2
      Plaintiff is incorrect on all three counts. First, as Judge Patterson’s

November 4 order makes clear, Plaintiff is precluded from possessing the

desired information “before, during, or after trial.” (Dkt. #352-1 at 3). There is

nothing in the order that would exclude its applicability to Plaintiff’s civil case.

Second, 18 U.S.C. § 3500(a) does not provide that statements produced

pursuant to its terms become discoverable publicly, and for all time, after a

witness has testified on direct examination. See 18 U.S.C. § 3500(a) (“After a

witness called by the United States has testified on direct examination, the

court shall, on motion of the defendant, order the United States to produce any

statement (as hereinafter defined) of the witness in the possession of the United

States which relates to the subject matter as to which the witness has

testified.”). In any event, Judge Patterson’s order nonetheless controls in this

situation. Cf. United States v. Palmer, No. 10 Cr. 910 (JSR), 2011 WL 672412,

at *1 (S.D.N.Y. Feb. 14, 2011) (imposing judicial limits on review and retention

of § 3500 materials). Third, while Judge Nathan’s January 15 order did indeed

modify aspects of Judge Patterson’s order, it did not modify the earlier order to

permit Plaintiff access to the information he now seeks through his discovery

requests. It is clear that Judge Nathan’s order was limited to the question of

whether Plaintiff could have access to the § 3500 materials for the purposes of

supplementing his appeal. (Dkt. #352-2 at 5-6). Moreover, Judge Nathan’s

order expressly precludes Plaintiff from obtaining identifying information about

the minor victims. (Id. at 7-9). Finally, as Defendants explain, the § 3500

material is in the possession of either the Federal Government or Plaintiff

                                         3
himself, and therefore Defendants cannot provide it. (Dkt. #353 at 2-3).

Defendants therefore do not contravene the Court’s discovery orders in denying

Plaintiff’s request for information covered by the two protective orders.

      Plaintiff objects to what he purports to be Defendants’ reliance on

various New York State laws as well as various privileges. (Dkt. #347 at 4).

Specifically, Plaintiff challenges the NYPD Defendants’ assertion that certain

information he seeks may be protected by N.Y. Crim. Pro. Law § 160.50.1

Insofar as § 160.50 is concerned, Plaintiff has not explained — apart from a

citation to Mercado v. Division of New York Police, 989 F. Supp. 521 (S.D.N.Y.

1998), which does not stand for the broad holding Plaintiff ascribes to it — why

that state law does not prohibit disclosure of the requested information.

Moreover, Plaintiff has not presented any argument as to why the privileges to

which Defendants cite are not apt in this case. Therefore, the Court does not

see this argument as a ground on which it can find that Defendants have

violated their discovery obligations.

      Plaintiff also objects to Defendants’ refusal to identify to Plaintiff “a more

practical method of obtaining the information sought.” (Dkt. #347 at 5).

Assuming there is a more practical method of obtaining the information

Plaintiff seeks, the Court sees no reason why Defendants cannot or should not

identify such a method to him. Therefore, insofar as Defendants rely on there

being a more practical method available to Plaintiff of obtaining the information



1     Plaintiff intimates that other state statutes might be implicated, but no others are
      mentioned in Defendants’ objections.

                                              4
her seeks in denying discovery, the Court ORDERS Defendants to identify that

method.

      As his fifth objection, Plaintiff argues that Defendants “must provide

some details about whether they still exercise ‘constructive possession’” over

documents not in their possession, custody, or control. (Dkt. #347 at 5).

Defendants have explained in their letter responses that much of the

information Plaintiff seeks is in the possession of the Federal Government (Dkt.

#352 at 2; Dkt. #353 at 2), and the Court does not find any reason why

Defendants must explain whether they exercise “constructive possession” over

such information and documents.

      Plaintiff’s sixth objection is substantially similar to his objection

regarding Defendants’ refusal to identify a more practical method of obtaining

the information sought, except it regards information that is represented to be

publicly or equally available to Plaintiff. (Dkt. #347 at 6). Insofar as

Defendants rely on such a rationale for denying discovery, the Court ORDERS

Defendants to identify the means by which Plaintiff may obtain such publicly

or equally available information.

      Plaintiff briefly notes that Defendants objected to his number of

interrogatories surpassing the limit of 25. (Dkt. #347 at 6). Plaintiff has

apologized for the oversight, and has offered a remedy to Defendants that has

not received a response. (Id.). The Court ORDERS Defendants to respond to

Plaintiff’s proposed solution.




                                         5
      Plaintiff next challenges the NYPD Defendants’ statement that certain

information sought has been destroyed by operation of law, and their

concomitant non-response to Plaintiff’s request for an index of such destroyed

records. (Dkt. #347 at 6). Plaintiff contends that he may be able to make a

claim for spoliation sanctions. (Id.). Given the duration of time between

Plaintiff’s prosecution and the filing of the instant action, the Court thinks it is

unlikely that Defendants have violated their duty to preserve evidence.

Nevertheless, the Court finds it reasonable, and therefore ORDERS, the NYPD

Defendants to provide a log, insofar as it is practicable to do so, of any records

relevant to Plaintiff’s remaining claims that have been destroyed by operation of

law, including an identification of the record and the approximate date of

destruction.

      Plaintiff argues that Defendants have claimed certain requested materials

are protected under the attorney-client privilege or work product doctrine, but

have not provided a privilege log to Plaintiff. (Dkt. #347 at 7). The Court sees

no reason why Defendants should not create, and Plaintiff should not be given,

a privilege log, and therefore ORDERS each group of Defendants to provide

such a log to Plaintiff.

      In his tenth challenge, Plaintiff notes the NYPD Defendants’ objection

that documents responsive to Plaintiff’s Document Request No. 15, seeking “all

criminal, civil, and CCRB complaints, disciplinary records[,] and case history

for each subject are subject to a Protective Order encompassed by this

District’s ‘Plan for Certain § 1983 Cases Against the City of New York.’” (Dkt.

                                         6
#347 at 7). That Plan, embodied now in Local Civil Rule 83.10, applies to cases

involving “represented plaintiff[s]”, which Plaintiff here is not. Therefore, the

Court finds that the NYPD Defendants may not rely on the Protective Order

connected to the Plan as a rationale for denying discovery. Insofar as the Plan

is the sole reason for denying discovery, the NYPD Defendants are ORDERED

to produce the requested documents.

      Plaintiff’s penultimate challenge concerns the NYPD Defendants’ failure

to identify an Officer Gregory Smith. (Dkt. #347 at 7-8). The Court sees no

reason why Defendants, having informed Plaintiff that they would research

Officer Smith’s identity and provide further information, should not provide

that information. The Court ORDERS the NYPD Defendants to confirm Officer

Smith’s identity.

      Finally, Plaintiff argues that Defendants have violated Federal Rule of

Civil Procedure 33(b)(3) by providing unsworn responses to his interrogatories.

(Dkt. #347 at 8). However, Rule 33(b)(3) says in its entirety that “[e]ach

interrogatory must, to the extent it is not objected to, be answered separately

and fully in writing under oath.” Fed R. Civ. P. 33(b)(3). As Defendants have

objected to each of Plaintiff’s interrogatories, their answers need not be sworn.

      Having addressed Plaintiff’s challenges to Defendants’ objections, the

Court now turns to whether Defendants’ actions warrant sanctions.

Rule 37(b)(2) of the Federal Rules of Civil Procedure authorizes a court to

impose sanctions against a party that “fails to obey an order to provide or

permit discovery[.]” Salahuddin v. Harris, 782 F.2d 1127, 1132-33 (2d Cir.

                                         7
1986); see also Auscape Int’l v. Nat’l Geographic Soc’y, No. 02 Civ. 6441 (LAK),

2003 WL 134989 at *4 (S.D.N.Y. Jan. 17, 2003) (quoting 8 Charles A. Wright,

Arthur R. Miller & Richard L. Marcus, Federal Practice & Procedure § 2283, at

608 (2d ed. 1994)). “Several considerations inform a court’s decision to impose

sanctions under Rule 37, including: [i] the willfulness of the non-compliant

party; [ii] the efficacy of lesser sanctions; [iii] the duration of the

noncompliance; and [iv] whether the non-compliant party had been warned’

that noncompliance would be sanctioned.” Arrowhead Capital Fin., Ltd. v.

Seven Arts Entm’t, Inc., No. 14 Civ. 6512 (KPF), 2017 WL 1787819, at *4

(S.D.N.Y. May 2, 2017) (internal citations omitted) (collecting cases), aff’d, 739

F. App’x 701 (2d Cir. 2018) (summary order).

      For all of the reasons discussed above, the Court does not believe the

circumstances presented warrant sanctions. The Court finds no indication

that Defendants have acted in bad faith or improperly in objecting to Plaintiff’s

broad discovery requests. The Court has also ordered further responses from

Defendants to ensure that Plaintiff is not deprived of the discovery to which he

is entitled. No sanctions will be entered at this time.

      In sum, the Court ORDERS both sets of Defendants to, insofar as they

rely on said objections, identify more practical methods by which Plaintiff may

obtain the information he seeks and identify the means by which Plaintiff may

obtain information believed to be publicly available to Plaintiff. The Court

further ORDERS both sets of Defendants to respond to Plaintiff’s proposed

solution for his supernumerary interrogatories and to create and provide to

                                           8
Plaintiff a privilege log for materials claimed to fall within the attorney-client or

work-product privileges.

      Separately, the Court ORDERS the NYPD Defendants to provide a log,

insofar as it is practicable to do so, of any records relevant to Plaintiff’s

remaining claims that have since been destroyed by operation of law, including

an identification of the record and the approximate date of destruction.

Moreover, the Court ORDERS the NYPD Defendants, insofar as they rely on the

Plan for Certain § 1983 Cases Against the City of New York as the sole reason

for denying discovery of requested documents, to produce said requested

documents. The Court additionally ORDERS the NYPD Defendants to respond

to Plaintiff’s request for identification of Officer Gregory Smith.

      All such orders contained herein shall be complied with no later than

March 10, 2020.

      Finally, the post-fact discovery conference is hereby rescheduled for

March 26, 2020, at 10:00 a.m. At the appointed date and time for the

conference, the Warden or other official in charge of the Federal Correctional

Institution Petersburg Low in Petersburg, Virginia, shall produce inmate Royce

Corley, Reg. No. 68011-054, at a suitable location within the Federal

Correctional Institution Petersburg Low, equipped with a telephone, for the

purpose of participating by telephone in the conference with the Court and

defense counsel in the above referenced matter. At the appointed time,

Defendants shall call (888) 363-4749 and enter access code 6624801. Please

note, the phone conference line will not be available prior to 4:00 p.m. Counsel

                                          9
for Defendants must (i) transmit this Order to the Warden forthwith; (ii) contact

the Federal Correctional Institution Petersburg Low forthwith to arrange the

call and to determine the telephone number at which pro se plaintiff will be

reachable at the above time and date; and (iii) telephone the Court with pro se

plaintiff on the line at the time and date of the conference.

       The Clerk of Court is directed to terminate the motion at docket entry

347.

       SO ORDERED.

Dated: February 11, 2020
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:

  Royce Corley
  104 Gold Street
  Brooklyn, NY 11201




                                            10
